Exhibit 10.5

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into this 30th day of
April, 2010 (“Effective Date”) by and between The Home Savings and Loan Company
of Youngstown, Ohio, a state chartered savings bank incorporated under Ohio law
(the “Company”) and Matthew T. Garrity, an individual (hereinafter referred to
as the “Executive”).

WITNESSETH:

WHEREAS, the Executive is currently employed as the Senior Vice President and
Chief Credit Officer of the Company;

WHEREAS, the Board of Directors of the Company desires to continue to retain the
services of the Executive in those capacities and the Executive desires to
continue to so serve; and

WHEREAS, the Executive and the Company desire to enter into this Agreement to
set forth the terms and conditions of the employment relationship between the
Company and the Executive.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Executive, each party intending to be legally
bound, hereby agree as follows:

1.

Employment and Term.

(a)Term.  Upon the terms and subject to the conditions of this Agreement, the
Company hereby employs the Executive for a term beginning on Apri1 ___ , 2010
and continuing for a period of 12 months (together with any renewal period
described in Section 1(b), the “Term”).

(b)Renewal.  The Term of this Agreement shall be extended for one day each day
so that the Term is always 12 months.  The Term shall continue until the
Company’s Board of Directors or the Executive provides written notice of
non-renewal to the other, in which case renewals will cease and the Term will
become fixed, ending 12 months after the date of receipt of any such written
notice.

2.Duties of the Executive.

(a)General Duties and Responsibilities.  The Executive shall serve as the Senior
Vice President and Chief Credit Officer of the Company.  In such capacity(ies),
the Executive shall have the authority commensurate with such position and such
duties as shall be determined from time to time by the Board of Directors and
Chief Executive Officer of the Company.  The Executive shall report directly to
the CEO.  The Executive will further perform such other duties and hold such
other positions related to the business of the Company and its Affiliates as may
from time to time be reasonably requested of the Executive by the CEO.  For
purposes of this Agreement, an “Affiliate” shall mean any corporation (including
any non-profit corporation), general or limited partnership, limited liability
company, joint venture, trust, association or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.

(b)Devotion of Entire Time to the Business of the Company.  The Executive shall
devote the Executive’s entire productive time, ability and attention during
normal business hours throughout the Term to the faithful performance of the
Executive’s duties under this Agreement.  The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any person or organization other than the Company or its Affiliates without
the prior written consent of the Board of Directors of the Company; provided,
however, that the Executive shall not be precluded from taking such vacation or
sick leave as is applicable to the Executive, pursuing personal investments that
do not interfere or conflict with the performance of the Executive’s duties to
the Company, reasonable participation in community, civic, charitable or similar
organizations, or in industry-related activities, including, but not limited to,
attending state and national trade association meetings and serving as an
officer, director, trustee or committee member of a state or national trade
association or Federal Home Loan Bank, or such other regulatory governing body.

(c)Standards.  During the Term, the Executive shall perform the Executive’s
duties in accordance with such reasonable standards expected of executives with
comparable positions in comparable organizations and as may be established from
time to time by the CEO.

3.Compensation and Review.

(a)Base Salary.  During the Term, the Executive will receive an annual base
salary of $165,000.  In the event that the Company increases the Executive’s
annual base salary, the amount of the initial annual base salary, together with
any increase(s) will be the Executive’s base salary (the “Base Salary”).  The
Base Salary will be payable in accordance with the Company’s regular payroll
payment practices, but not less frequently than monthly.

 

--------------------------------------------------------------------------------

 

(b)Annual Review.  On or about December 31 of each year, the compensation of the
Executive shall be reviewed in accordance with the Company’s charter documents
and applicable laws, rules or regulations, including those of any listing agency
applicable to the Company or UCFC (as defined below), by either of (i) the Board
of Directors or Compensation Committee or (ii) the CEO and, based upon the
Executive’s individual performance and such other factors as the Board of
Directors, Compensation Committee or CEO (as applicable) of the Company may deem
appropriate, the Board of Directors, Compensation Committee or CEO of the
Company may, in its sole discretion, increase the Executive’s Base Salary.

(c)Bonus.  Executive shall be eligible to participate during the Term in the
Executive Incentive Plan and in any other executive incentive bonus plan that
the Company may adopt and implement from time to time.  Nothing contained in
this Section shall obligate the Company to institute, maintain or refrain from
changing, amending or discontinuing any incentive bonus plan, so long as such
changes are similarly applicable to other employees under such plan.

(d)Fringe Benefits.  During the Term, the Company will provide the Executive
with all health and life insurance coverages, disability programs, tax-qualified
retirement plans, equity compensation programs, and similar fringe benefit
plans, paid holidays, paid vacation, perquisites, and such other fringe benefits
of employment as the Company may provide from time to time to actively employed
similar situated employees of the Company.  Notwithstanding any provision
contained in this Agreement, the Company may discontinue or terminate at any
time any employee benefit plan, policy or program described in this Section
3(d), now existing or hereafter adopted, to the extent permitted by the terms of
such plan, policy or program and will not be required to compensate the
Executive for such discontinuance or termination.

(e)Expenses.  The Company shall reimburse the Executive for reasonable travel,
industry, entertainment and miscellaneous expenses incurred in connection with
the performance of Executive’s duties under this Agreement, including
participation in industry-related activities, in accordance with the existing
policies and procedures of the Company pertaining to reimbursement of such
expenses to executives.

4.Termination of Employment.  For purposes of this Agreement, any reference to
the Executive’s “termination of employment” (or any form thereof) shall mean the
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
§l.409A-1(h).

(a)Death of Executive.  The Term and the Executive’s employment will terminate
upon the Executive’s death and the Executive’s beneficiary (as designated by the
Executive in writing with the Company prior to the Executive’s death) will be
entitled to the following payments and benefits:

(i)

any Base Salary that is accrued but unpaid and any business expenses that are
unreimbursed – all, as of the date of termination of employment;

(ii)

any rights and benefits (if any) provided under plans and programs of the
Company, determined in accordance with the applicable terms and provisions of
such plans and programs (the payments described in Sections 4(a)(i) and (ii) are
hereinafter collectively referred to as the “Accrued Obligations”); and

(iii)

the Executive’s monthly base salary for 90 days following the day death
occurred.

In the absence of a beneficiary designation by the Executive, or, if the
Executive’s designated beneficiary does not survive the Executive, payments and
benefits described in this Section 4(a) will be paid to the Executive’s
estate.  Any payments due under Section 4(a)(i) shall be made within 30 days
after the date of the Executive’s death.

(b)Disability.  The Term and the Executive’s employment may be terminated by the
Company upon written notice from the Company following the determination, as set
forth immediately below, that the Executive suffers from a Permanent
Disability.  For purposes of this Agreement, “Permanent Disability” means a
physical or mental impairment that renders the Executive incapable of performing
the essential functions of the Executive’s job, on a full-time basis, even
taking into account reasonable accommodation required by law, as determined by a
physician who is selected by the agreement of the Executive and the Company, for
a period of greater than 150 days.  During any period that the Executive fails
to perform the Executive’s duties hereunder as a result of a Permanent
Disability (“Disability Period”), the Executive will continue to receive the
Executive’s Base Salary at the rate then in effect for such period until the
Executive’s employment is terminated pursuant to this Section 4(b); provided,
however, that payments of Base Salary so made to the Executive will be reduced
by the sum of the amounts, if any, that were payable to the Executive at or
before the time of any such salary payment under any disability benefit plan or
plans of the Company and that were not previously applied to reduce any payment
of Base Salary.  In the event that the Company elects to terminate the
Executive’s employment due to Disability, the Executive will be entitled to
payment of the Accrued Obligations.  In addition to the foregoing, provided that
the Executive elects COBRA coverage, the Company shall pay the Executive’s COBRA
premium payments consistent with the group health, dental and vision coverage in
existence on the date of termination beginning on the date of termination and
continuing until the earlier of:  (A) the 12th consecutive month following the
Executive’s termination or (B) the Executive becoming eligible as a full-time
employee to participate in the group health plan of any other employer.

2

--------------------------------------------------------------------------------

 

(c)For Cause Termination.  The Company may terminate the Term and the
Executive’s employment upon notice at any time for “Cause.”

(i)

For purposes of this Agreement, “Cause” means (A) the Executive’s continued
intentional failure or refusal to perform substantially the Executive’s assigned
duties (other than as a result of total or partial incapacity due to physical or
mental illness) for a period of ten days following written notice by the Company
to the Executive of such failure; (B) the Executive’s engagement in willful
misconduct, including without limitation, fraud, embezzlement, theft or
dishonesty in the course of the Executive’s employment with the Company; (C) the
Executive’s conviction of, or plea of guilty or nolo contendere to a felony or a
crime other than a felony, which felony or crime involves moral turpitude or a
breach of trust or fiduciary duty owed to the Company or any of its Affiliates;
or (D) the Executive’s disclosure of trade secrets or material, non-public
confidential information of the Company or any of its Affiliates in violation of
the Company’s or its Affiliates’ policies that applies to the Executive or any
agreement with the Company or any of its Affiliates in respect of
confidentiality, nondisclosure, non-competition or otherwise.

(ii)

In the event that the Company terminates the Executive’s employment for Cause,
the Executive will only be entitled to payment of the Accrued Obligations in
accordance with the schedule described in Section 4(a).

(d)Termination Without Cause.  The Company may terminate the Term and the
Executive’s employment for any reason at any time.  If the Executive’s
employment is terminated by the Company for any reason other than the reasons
set forth in subsections (a), (b), (c), (e) or (f) of this Section 4, the
Executive will be entitled to the following payments and benefits:

(i)

Payment of the Accrued Obligations in accordance with the schedule described in
Section 4(a);

(ii)

Continuation of the Executive’s Base Salary in effect on the date of the
Executive’s termination of employment for 12 months following the date of the
Executive’s termination.  Except as otherwise prohibited by applicable Federal
or state law or regulation, the payments due under this Section 4(d)(ii) shall
begin immediately following the date of termination and be made in accordance
with the Company’s normal payroll practices over such period;

(iii)

Payment of any accrued but unpaid bonus, which shall be paid pursuant to the
terms of the applicable bonus plan; and

(iv)

Provided that the Executive elects COBRA coverage, the Company shall pay the
Executive’s COBRA premium payments consistent with the group health, dental and
vision coverage in existence on the date of termination beginning on the date of
termination and continuing until the earlier of:  (A) the 12th consecutive month
following the Executive’s termination; or (B) the Executive’s becoming eligible
as a full-time employee to participate in the group health plan of any other
employer.

(e)Good Reason Termination.  The Executive may resign and terminate the Term and
the Executive’s employment with the Company for “Good Reason” upon not less than
30 days prior written notice to the Company if the Company fails to fully cure
the effect of such condition within 30 days following receipt of Executive’s
written notice.

(i)

For purposes of this Agreement, the Executive will have “Good Reason” to
terminate the Executive’s employment with the Company if any of the following
events occur without the Executive’s consent:

(A)

A material diminution in the Executive’s Base Salary;

(B)

A material diminution in the Executive’s authority, duties or responsibilities
as set forth in Section 2;

(C)

To the extent applicable, a requirement that the Executive report to a corporate
officer or employee instead of reporting directly to the Board of Directors of
the Company or its Affiliates or any of their successors, survivors or assigns;

(D)

A material diminution in title;

(E)

A material change in the geographic location in which the Executive must perform
services under this Agreement; or

(F)

Any other action or inaction that constitutes a material breach of this
Agreement.

Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the 90th day following the later of its occurrence or the Executive’s knowledge
thereof, unless the Executive has given the Company written notice of
Executive’s intent to terminate prior to such date.

The mere occurrence of a Change in Control shall not constitute “Good Reason”
for the Executive to voluntarily terminate the Term and the Executive’s
employment.

3

--------------------------------------------------------------------------------

 

(ii)

In the event that the Executive terminates the Term and the Executive’s
employment with the Company for Good Reason pursuant to this Section 4(e), the
Executive will be entitled to:

(A)

Payment of the Accrued Obligations in accordance with the schedule described in
Section 4(a);

(B)

Continuation of the Executive’s Base Salary in effect on the date of the
Executive’s termination of employment or, if greater, the Executive’s Base
Salary in effect immediately prior to any event described in Section 4(e)(i)(A)
for one year following the date of the Executive’s termination, which payments
shall begin immediately following the date of termination (subject to applicable
Federal and state law and regulation) and be payable in accordance with the
Company’s normal payroll practices, over such period;

(C)

Any accrued but unpaid annual bonus, which shall be paid pursuant to the terms
of the applicable bonus plan; and

(D)

Provided that the Executive elects COBRA coverage, the Company shall pay the
Executive’s COBRA premium payments consistent with the group health, dental and
vision coverage in existence on the date of termination beginning on the date of
termination and continuing until the earlier of:  (A) the 12th consecutive month
following the Executive’s termination; or (B) the Executive’s becoming eligible
as a full-time employee to participate in the group health plan of any other
employer.

(f)Termination in Connection with Change In Control.  In the event that during
the Term, a Change in Control of the Company occurs and, within 9 months prior
or 12 months following such Change in Control, this Agreement and the
Executive’s employment is terminated by the Company or its successor without
Cause as described in Section 4(d) or is terminated for Good Reason by the
Executive as described in Section 4(e), then in lieu of any payment that might
be provided under Section 4 of this Agreement, the Executive will be entitled to
the following payments and benefits from the Company or its successors:

(i)

Payment of the Accrued Obligations in accordance with the schedule described in
Section 4(a);

(ii)

A single lump sum payment equal to two (2) times the greater of:  (A) the total
annual Base Salary paid or payable to the Executive with respect to the most
recently completed fiscal year of the Company or (B) the Base Salary in effect
immediately prior to the Change in Control or immediately prior to any event
described in Section 4(e)(i)(A), which such payment shall be made within 60 days
after the date of the Executive’s termination or the occurrence of the Change in
Control, as applicable;

(iii)

Any accrued but unpaid annual bonus, which shall be paid pursuant to the terms
of the applicable bonus plan; and

(iv)

Provided that the Executive elects COBRA coverage, the Company shall pay the
Executive’s COBRA premium payments consistent with the group health, dental and
vision coverage in existence on the date of termination beginning on the date of
termination and continuing until the earlier of:  (A) the 12th consecutive month
following the Executive’s termination; or (B) the Executive’s becoming eligible
as a full-time employee to participate in the group health plan of any other
employer; or, if Executive’s termination occurred prior to the Change in
Control, a single lump sum payment equal to the value of the benefits described
in this Section 4(f)(iv), payable within 60 days following the Change in
Control.

(g)Definition of Change in Control.  For purposes of this Agreement, a “Change
in Control” shall mean the occurrence of any of the following events:

(i)

The date any one person, or more than one person acting as a group acquires
ownership of shares of the Company or United Community Financial Corp. (“UCFC”)
possessing 25% or more of the total voting power of the shares of the Company or
UCFC;

(ii)

The date that any one person, or more than one person acting as a group,
acquires the ability to control the election of a majority of the directors of
the Company or UCFC;

(iii)

The date a majority of the members of the Board of the Company or Bank is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board before the date of
the appointment or election; or

(iv)

The acquisition by any person, or more than one person acting as a group, of
“control” of the Company within the meaning of 12 C.F.R. Section 303.81(c).

For purposes of this subsection (g), the term “person” refers to an individual
or corporation, partnership, trust, association, limited liability company or
other organization, but does not include the Executive and any person or persons
with whom the Executive is “acting in concert” within the meaning of 12 C.F.R.
Section 303.81 (b).

(h)Treatment of Taxes.  If payments provided under this Agreement, when combined
with payments and benefits under all other plans and programs maintained by the
Company, constitute “parachute payments” within the meaning of Section 280G of
the Code, the Company or its successor will reduce the Executive’s payments and
benefits under this Agreement and/or the other plans

4

--------------------------------------------------------------------------------

 

and programs maintained by the Company so that the Executive’s total payments
and benefits under this Agreement and all other plans and programs will be $1.00
less than the amount that would be considered a “parachute payment.”  Any
reduction pursuant to this Section 4(h) shall be applied consistent with the
requirements of Section 409A of the Code.  In addition, in the event of any
subsequent inquiries regarding the treatment of tax payments under this Section
4(i), the parties will agree to the procedures to be followed in order to deal
with such inquiries.

(i)Expiration of Term of Agreement.  If the Term expires and it is not extended
by the parties, the Executive’s employment will terminate at the end of such
term and the Executive will be entitled to Payment of the Accrued Obligations in
accordance with the schedule described in Section 4(a).

(j)Release.  As a condition to receiving any payments, other than payment of the
Accrued Obligations and accrued but unpaid bonus (if any), pursuant to this
Agreement, the Executive agrees to release the Company and all of its
Affiliates, employees and directors from any and all claims that the Executive
may have against the Company and all of its Affiliates, employees and directors
up to and including the date the Executive signs a Waiver and Release of Claims
(“Release”) in the form provided by the Company, which form shall provide for
such waivers and/or revocation periods as are required by, or advisable under,
applicable Federal law and/or regulation.  Notwithstanding anything to the
contrary in this Agreement, the Executive acknowledges that the Executive is not
entitled to receive, and will not receive, any payments pursuant to this
Agreement unless and until the Executive provides the Company with said Release
prior to the first date that payment is to be made or is to commence.

(k)Coordination of Benefits.  If the Executive’s employment is terminated for
any reason described in Sections 4(d) or (e) and, after such termination,
Executive becomes entitled to payments under Section 4(f), the Executive shall
receive the payments described in Section 4(f), at the time and in the form
described in Section 4(f), less the amount of any payments previously paid that
are described in Sections 4(d) or (e).

5.Withholding.  All payments required to be made by the Company hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to Federal, State and local tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

6.Indemnification; Insurance.

(a)Indemnification.  The Company agrees to indemnify the Executive and his
heirs, executors, and administrators to the fullest extent permitted under
applicable law and regulations, including, without limitation 12 U.S.C. Section
1828(k), against any and all expenses and liabilities reasonably incurred by the
Executive in connection with or arising out of any action, suit or proceeding in
which the Executive may be involved by reason of having been a director or
officer of the Company, or any Affiliate, whether or not the Executive is a
director or officer at the time of incurring any such expenses or
liabilities.  Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements.  The Executive shall be entitled to indemnification in
respect of a settlement only if the Board of Directors of the Company has
approved such settlement.  Notwithstanding anything herein to the contrary, (i)
indemnification for expenses shall not extend to matters for which the Executive
has been terminated, and (ii) the obligations of this Section shall survive the
termination of this Agreement.  Nothing contained herein shall be deemed to
provide indemnification prohibited by applicable law or regulation.

(b)Insurance.  During the Term of the Agreement, the Company shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and officers’ liability policy at the Company’s expense, at least
equivalent to such coverage otherwise provided to the other directors and senior
executives of the Company.

7.Special Regulatory Events.  Notwithstanding the provisions of Section 4 of
this Agreement, the obligations of the Company to the Executive shall be as
follows in the event of the following circumstances:

(a)If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s affairs by a notice served under
section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (hereinafter
referred to as the “FDIA”), the Company’s obligations under this Agreement shall
be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Company shall pay the Executive all of the compensation withheld while the
obligations in this Agreement were suspended and reinstate any of the
obligations that were suspended.

(b)If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Company’s affairs by an order issued under Section 8(e)(4)
or 8(g)(1) of the FDIA, all obligations of the Company under this Agreement
shall terminate as of the effective date of such order; provided, however, that
vested rights of the Executive shall not be affected by such termination.

(c)If the Company is in default, as defined in section 3(x)(1) of the FDIA, all
obligations under this Agreement shall terminate as of the date of default;
provided, however, that vested rights of the Executive shall not be affected.

(d)In the event and to the extent the terms and conditions of this Agreement are
subject to regulatory approval and/or may be nullified or rendered inoperative
or inapplicable by operation of applicable law, the Agreement shall be effective
only to the extent permissible under such regulatory and/or other legal
requirements, but to the fullest extent as may be permissible thereunder.

5

--------------------------------------------------------------------------------

 

8.Consolidation, Merger or Sale of Assets.  Nothing in this Agreement shall
preclude the Company from consolidating with, merging into, or transferring all,
or substantially all, of their assets to another corporation that assumes all
their obligations and undertakings hereunder.  Upon such a consolidation, merger
or transfer of assets, the term “Company” as used herein, shall mean such other
corporation or entity, and this Agreement shall continue in full force and
effect.

9.Noncompetition Covenant.  The Executive agrees that, during the Term,
including any extension thereof, and for a period of one year following the
Executive’s termination of employment, other than a termination pursuant to
Section 4, the Executive shall not, without the express written consent of the
Company:

(a)Be engaged, directly or indirectly, in any county where the Company has an
office at the time of Executive’s termination, as a partner, officer, director,
employee, consultant, independent contractor, security holder, or owner of any
entity engaged in any business activity competitive with that of the Company or
its Affiliates; provided, however, nothing in this Agreement shall prevent the
Executive from owning or acquiring an interest in any entity engaged in any
competitive business activity if such interest does not constitute “control” as
defined in 12 C.F.R. Section 303.81(c);

(b)Call upon or solicit, either for the Executive or for any other person or
firm that engages in competition with any business operation actively conducted
by the Company or any Affiliate during the Term, any customer with whom the
Company or any Affiliate directly conducts business during the Term; or
interfere with any relationship, contractual or otherwise, between the Company
or any Affiliate and any customer with whom the Company or any Affiliate
directly conducts business during the Term; or

(c)Induce or solicit any person who is at the date of termination or was during
the 12 months preceding termination an employee, officer or agent of the Company
or any Affiliate to terminate said relationship.

In the event of a breach by the Executive of any covenant set forth in this
Section 9, the term of such covenant will be extended by the period of the
duration of such breach and such covenant will survive any termination of this
Agreement but only for the limited period of such extension.

The restrictions on competition provided herein shall be in addition to any
restrictions on competition contained in any other agreement between the Company
and the Executive and may be enforced by the Company and/or any successor
thereto, by an action to recover payments made under this Agreement, an action
for injunction, and/or an action for damages.  The provisions of this Section 9
constitute an essential element of this Agreement, without which the Company
would not have entered into this Agreement.  Notwithstanding any other remedy
available to the Company at law or at equity, the parties hereto agree that the
Company or any successor thereto, will have the right, at any and all times, to
seek injunctive relief in order to enforce the terms and conditions of this
Section 9.

If the scope of any restriction contained in this Section 9 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction will be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

10.Confidential Information.  The Executive will hold in a fiduciary capacity,
for the benefit of the Company, all secret or confidential information,
knowledge, and data relating to the Company and its Affiliates (“Confidential
Information”), that shall have been obtained by the Executive in connection the
Executive’s employment with the Company and that is not public knowledge (other
than by acts by the Executive or the Executive’s representatives in violation of
this Agreement).  During the Term and after termination of the Executive’s
employment with the Company, the Executive will not, without the prior written
consent of the Company, communicate or divulge any material non-public
Confidential Information to anyone other than the Company or those designated by
it, unless the communication of such information, knowledge or data is required
pursuant to a compulsory proceeding in which the Executive’s failure to provide
such information, knowledge, or data would subject the Executive to criminal or
civil sanctions and then only if the Executive provides prior notice to the
Company prior to disclosure.

The restrictions imposed on the release of information described in this Section
10 may be enforced by the Company and/or any successor thereto, by an action for
injunction or an action for damages.  The provisions of this Section 10
constitute an essential element of this Agreement, without which the Company
would not have entered into this Agreement.  Notwithstanding any other remedy
available to the Company at law or at equity, the parties hereto agree that the
Company or any successor thereto, will have the right, at any and all times, to
seek injunctive relief in order to enforce the terms and conditions of this
Section 10.

If the scope of any restriction contained in this Section 10 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction will be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

6

--------------------------------------------------------------------------------

 

11.Non-Assignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries or legal
representatives without the Company’s prior written consent; provided, however,
that nothing in this Section 11 shall preclude the Executive from designating a
beneficiary to receive any benefits payable hereunder upon his death or the
executors, administrators or legal representatives of the Executive or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.

12.No Attachment.  Except as required by law, no right to receive payment under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

13.Binding Agreement.  This Agreement shall be binding upon, and inure to the
benefit of, the Executive and the Company and its successors and assigns.

14.Amendment of Agreement.  This Agreement may not be modified or amended,
except by an instrument in writing signed by the parties hereto.

15.Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.

16.Severability.  If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect the other provisions of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with applicable law, continue in full force and effect.  If this
Agreement is held invalid or cannot be enforced, then any prior Agreement
between the Company (or any predecessor thereof) and the Executive shall be
deemed reinstated to the full extent permitted by law, as this Agreement had not
been executed.

17.Headings.  The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18.Governing Law.  This Agreement has been executed and delivered in the State
of Ohio and its validity, interpretation, performance, and enforcement shall be
governed by the laws of the State of Ohio, except to the extent that federal law
is governing.

19.Effect of Prior Agreements.  This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement between
the Company or any predecessor of the Company and the Executive.

20.Arbitration.  Any dispute concerning the interpretation or application of
this Agreement that cannot be resolved by mutual agreement of the Company and
Executive must be submitted for determination by an impartial arbitrator
selected in accordance with the American Arbitration Association’s Employment
Dispute Resolution Rules.

21.Notices.  Any notice required or permitted under this Agreement shall be in
writing and either delivered personally or sent by nationally recognized
overnight courier, express mail, or certified or registered mail, postage
prepaid, return receipt requested, at the following respective address unless
the party notifies the other party in writing of a change of address:

If to the Company:

Chief Executive Officer

The Home Savings and Loan Company of Youngstown, Ohio

275 West Federal Street

Youngstown, Ohio  44503-1203

With a copy to:

General Counsel

The Home Savings and Loan Company of Youngstown, Ohio

275 West Federal Street

Youngstown, Ohio  44503-1203

7

--------------------------------------------------------------------------------

 

If to the Executive:

Matthew T. Garrity

370 Appleblossom Lane

Bay Village, OH  44140

A notice delivered personally shall be deemed delivered and effective as of the
date of delivery.  A notice sent by overnight courier or express mail shall be
deemed delivered and effective one (1) day after it is deposited with the postal
authority or commercial carrier.  A notice sent by certified or registered mail
shall be deemed delivered and effective two (2) days after it is deposited with
the postal authority.

22.Code Section 409A Requirements.

(a)Treatment of Reimbursements and/or In-Kind Benefits.  Notwithstanding
anything in this Agreement to the contrary, any reimbursements or in-kind
benefits provided under this Agreement (including any reimbursement for or
provision or in-kind medical benefits beyond the period of time described in
Treasury Regulation §1.409A-1(b)(9)) shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirements that:  (1) any reimbursement is for expenses incurred during
the period of time specified in this Agreement, (2) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year of the Executive may not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of the Executive, (3)
the reimbursement of an eligible expense will be made no later than the last day
of the Executive’s taxable year following the year in which the expense is
incurred, and (4) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(b)Six-Month Distribution Delay for Specified Employees.  Notwithstanding
anything in this Agreement to the contrary, in the event that the Executive is a
“specified employee” (as defined in Section 409A of the Code) of the Company, or
its Affiliates, as determined pursuant to the Company’s policy for identifying
specified employees, on the date of the Executive’s termination of employment
and the Executive is entitled to a payment and/or a benefit under this Agreement
that is required to be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code,
then such payment or benefit, as applicable, shall not be paid or provided (or
begin to be paid or provided) until the first day of the seventh month following
the date of the Executive’s termination of employment (or, if earlier, the date
of the Executive’s death).  The first payment that can be made to the Executive
following such period shall include the cumulative amount of any payments or
benefits that could not be paid or provided during such period due to the
application of Section 409A(a)(2)(B)(i) of the Code.

(c)Compliance with Section 409A of the Code.  The parties intend that this
Agreement comply with, or be exempt from, the requirements of Section 409A of
the Code, as applicable, and, to the maximum extent permitted by law, shall
administer, operate and construe this Agreement accordingly.  For purposes of
the limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the deferral election
rules of Section 409A of the Code and the exclusion from Section 409A of the
Code for certain “short-term deferrals”.  Any amounts payable solely on account
of an “involuntary separation from service” within the meaning of Section 409A
of the Code shall be excludible from the requirements of Section 409A of the
Code, either as “separation pay” or as a “short-term deferral” to the maximum
possible extent.  Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Executive, and none of the Company, their Boards
of Directors, or any Affiliates shall have any liability with respect to any
failure to comply with the requirements of Section 409A of the Code.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 




8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement, each as of
the day and year first above written.

 

THE HOME SAVINGS AND LOAN COMPANY OF

YOUNGSTOWN, OHIO

 

 

 

By:

 

/s/ Patrick W. Bevack

Name

 

:  Patrick W. Bevack

Title:

 

President and Chief Executive Officer

 

/s/ Matthew T. Garrity

Name:

 

Matthew T. Garrity

 

9